FINAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Amendment, filed 9-21-2022, with respect to claims 1-33 have been fully considered and are persuasive.  The 102 rejection(s) of claims 1-33 have been withdrawn. 
The double patenting rejection(s) are maintained from the last, non-final office action.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-33 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,748,523 by Engelke et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims disclose the following pending claim limitations:
Regarding pending claim 1, the published patent discloses a method to transcribe communications, the method comprising: obtaining a plurality of hypothesis transcriptions of a voice signal generated by a speech recognition system; determining consistent words that are included in at least first and second of the plurality of hypothesis transcriptions; in response to determining the consistent words, providing the consistent words to a device for presentation of the consistent words to an assisted user; and presenting the consistent words via a display screen on the device, wherein a rate of the presentation of the words on the display screen is variable.
	Regarding pending claim 7, the published patent discloses a system comprising: at least one processor; and at least one memory device communicatively coupled to the at least one processor and configured to store one or more instructions that, when executed by the at least one processor, cause the system to perform operations comprising: obtaining a plurality of hypothesis transcriptions of a voice signal generated by a speech recognition system; determining one or more consistent words that are included in two or more of the plurality of hypothesis transcriptions; in response to determining the one or more consistent words, providing the one or more consistent words to a device for presentation of the one or more consistent words on a display screen of the device; determining a corrected word in a subsequent transcription of the voice signal that is different from any of the one or more consistent words; and in response to determining the corrected word, providing an indication of the corrected word to the device, the corrected word replacing the one or more consistent words in the presentation of the one or more consistent words on the display device.
	Regarding pending claim 14, the published patent discloses a method to transcribe communications, the method comprising: obtaining a plurality of hypothesis transcriptions of a voice signal generated by a speech recognition system; determining one or more consistent words that are included in two or more of the plurality of hypothesis transcriptions; in response to determining the one or more consistent words, providing the one or more consistent words to a device for presentation of the one or more consistent words; determining a corrected word in a subsequent transcription of the voice signal that is different from any of the one or more consistent words; and in response to determining the corrected word, providing the corrected word to the device, the corrected word replacing the one or more consistent words in the presentation of the one or more consistent words.
	Regarding claim 21, the published patent discloses a method to transcribe communications, the method comprising: obtaining a plurality of hypothesis transcriptions of a voice signal generated by a speech recognition system; determining that at least one of the hypothesis transcriptions meets an accuracy threshold; in response to determining that at least one of the plurality of hypothesis transcriptions meets an accuracy threshold, transmitting the at least one of the plurality of hypothesis transcriptions to an assisted user's communication device for presentation via a display screen; and presenting the at least one of the plurality of hypothesis transcriptions via the display screen, wherein a rate of the presentation of the at least one of the plurality of hypothesis transcriptions is variable.
	The pending dependent claims of the above independent claims are also rejected accordingly.
Claims 1-33 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-61 of U.S. Patent No. 10,389,876 by Engelke et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims disclose the following pending claim limitations:
Regarding pending claim 1, the published patent discloses a method to transcribe communications, the method comprising: obtaining a plurality of hypothesis transcriptions of a voice signal generated by a speech recognition system; determining consistent words that are included in at least first and second of the plurality of hypothesis transcriptions; in response to determining the consistent words, providing the consistent words to a device for presentation of the consistent words to an assisted user; and presenting the consistent words via a display screen on the device, wherein a rate of the presentation of the words on the display screen is variable.
	Regarding pending claim 7, the published patent discloses a system comprising: at least one processor; and at least one memory device communicatively coupled to the at least one processor and configured to store one or more instructions that, when executed by the at least one processor, cause the system to perform operations comprising: obtaining a plurality of hypothesis transcriptions of a voice signal generated by a speech recognition system; determining one or more consistent words that are included in two or more of the plurality of hypothesis transcriptions; in response to determining the one or more consistent words, providing the one or more consistent words to a device for presentation of the one or more consistent words on a display screen of the device; determining a corrected word in a subsequent transcription of the voice signal that is different from any of the one or more consistent words; and in response to determining the corrected word, providing an indication of the corrected word to the device, the corrected word replacing the one or more consistent words in the presentation of the one or more consistent words on the display device.
	Regarding pending claim 14, the published patent discloses a method to transcribe communications, the method comprising: obtaining a plurality of hypothesis transcriptions of a voice signal generated by a speech recognition system; determining one or more consistent words that are included in two or more of the plurality of hypothesis transcriptions; in response to determining the one or more consistent words, providing the one or more consistent words to a device for presentation of the one or more consistent words; determining a corrected word in a subsequent transcription of the voice signal that is different from any of the one or more consistent words; and in response to determining the corrected word, providing the corrected word to the device, the corrected word replacing the one or more consistent words in the presentation of the one or more consistent words.
	Regarding claim 21, the published patent discloses a method to transcribe communications, the method comprising: obtaining a plurality of hypothesis transcriptions of a voice signal generated by a speech recognition system; determining that at least one of the hypothesis transcriptions meets an accuracy threshold; in response to determining that at least one of the plurality of hypothesis transcriptions meets an accuracy threshold, transmitting the at least one of the plurality of hypothesis transcriptions to an assisted user's communication device for presentation via a display screen; and presenting the at least one of the plurality of hypothesis transcriptions via the display screen, wherein a rate of the presentation of the at least one of the plurality of hypothesis transcriptions is variable.
	The pending dependent claims of the above independent claims are also rejected accordingly.
Claims 1-33 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1-24 of co-pending Application No. 14/632257 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims disclose the following pending claim limitations:
Regarding pending claim 1, the published patent discloses a method to transcribe communications, the method comprising: obtaining a plurality of hypothesis transcriptions of a voice signal generated by a speech recognition system; determining consistent words that are included in at least first and second of the plurality of hypothesis transcriptions; in response to determining the consistent words, providing the consistent words to a device for presentation of the consistent words to an assisted user; and presenting the consistent words via a display screen on the device, wherein a rate of the presentation of the words on the display screen is variable.
	Regarding pending claim 7, the published patent discloses a system comprising: at least one processor; and at least one memory device communicatively coupled to the at least one processor and configured to store one or more instructions that, when executed by the at least one processor, cause the system to perform operations comprising: obtaining a plurality of hypothesis transcriptions of a voice signal generated by a speech recognition system; determining one or more consistent words that are included in two or more of the plurality of hypothesis transcriptions; in response to determining the one or more consistent words, providing the one or more consistent words to a device for presentation of the one or more consistent words on a display screen of the device; determining a corrected word in a subsequent transcription of the voice signal that is different from any of the one or more consistent words; and in response to determining the corrected word, providing an indication of the corrected word to the device, the corrected word replacing the one or more consistent words in the presentation of the one or more consistent words on the display device.
	Regarding pending claim 14, the published patent discloses a method to transcribe communications, the method comprising: obtaining a plurality of hypothesis transcriptions of a voice signal generated by a speech recognition system; determining one or more consistent words that are included in two or more of the plurality of hypothesis transcriptions; in response to determining the one or more consistent words, providing the one or more consistent words to a device for presentation of the one or more consistent words; determining a corrected word in a subsequent transcription of the voice signal that is different from any of the one or more consistent words; and in response to determining the corrected word, providing the corrected word to the device, the corrected word replacing the one or more consistent words in the presentation of the one or more consistent words.
	Regarding claim 21, the published patent discloses a method to transcribe communications, the method comprising: obtaining a plurality of hypothesis transcriptions of a voice signal generated by a speech recognition system; determining that at least one of the hypothesis transcriptions meets an accuracy threshold; in response to determining that at least one of the plurality of hypothesis transcriptions meets an accuracy threshold, transmitting the at least one of the plurality of hypothesis transcriptions to an assisted user's communication device for presentation via a display screen; and presenting the at least one of the plurality of hypothesis transcriptions via the display screen, wherein a rate of the presentation of the at least one of the plurality of hypothesis transcriptions is variable.
	The pending dependent claims of the above independent claims are also rejected accordingly.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 34-36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited references disclose the claim limitations in independent claim: 34.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. - 7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653